Citation Nr: 0109614	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.


REMAND

Initially, the Board of Veterans' Appeals (Board) finds that 
there is a current diagnosis of a right knee disorder.  The 
Board notes a meniscal tear of the right knee was diagnosed 
in August 1995 at a civilian facility.  In March 1998 at a 
Department of Veterans Affairs (VA) facility, moderate 
degenerative changes in the right knee were diagnosed, in the 
form of narrowing of the medial compartment of the 
tibiofemoral articulation associated with hypertrophic change 
of minor degree.  In September 1998 at a VA facility, 
standing X-rays were interpreted to reveal moderate 
degenerative changes in the medial compartment of the right 
knee with joint space narrowing and osteophytic changes.  X-
rays taken at the same VA facility in November 1999 were 
interpreted to reveal chondromalacia bilaterally, minimal 
right knee joint space narrowing and slight lateral tilting 
of the patella bilaterally in the sunrise projection.  

The veteran was stationed in the Republic of Vietnam for 
approximately one year of his active service and was awarded 
the Combat Infantryman Badge.  Service medical records 
disclose that he was seen in July 1967 for complaints of left 
knee pain of two and one-half years duration.  The pain had 
increased currently with "walking in the mud."  The Board 
notes that the veteran was then assigned to a combat unit.  
Subsequent entries in August 1967 include a history of a 
football injury to the left knee pre-service.  The entries 
also appear to reflect that atrophy of the left thigh 
increased from one-half inch to one and one-half inches over 
this period, although it is not clear the measurements were 
taken at the same point.  The impression was an old tear of 
the left anterior cruciate ligament.  The veteran was 
provided a profile for an "isolated" anterior cruciate 
tear, left knee.  An entry in this series dated 30 August 
refers to what appears to be "R" (presumably right) knee 
pain on the inside, but says the complaints were 
"unchanged."  This entry is thus ambiguous as to whether 
the right or left knee was involved.  The service medical 
records are otherwise silent as to the right knee.

The veteran contends that a right knee injury was incurred 
while he was on patrol to destroy enemy bunkers in the delta 
area.  In light of the veteran's contentions, and his clear 
status as a combat veteran, 38 U.S.C.A. § 1154(b) should be 
considered in the adjudication of the claim.

Post service records dated in the 1990's contain a number of 
statements of medical history.  Most indicate the recent 
onset of right knee symptoms, while also indicating the left 
knee had been symptomatic since service.  During a VA 
examination in September 1998, a history was recorded of left 
knee injuries in service and post service.  No history was 
recorded of a right knee injury in service.  The physician 
expressed an opinion that the right knee arthritis "might 
be" age as well as work related.  The Board finds this 
opinion is incomplete as to all the diagnosed disabilities of 
the right knee, and may be subject to change with review of 
additional outstanding medical records as noted below.  
Service connection has been granted for a left knee 
disability.
 
The Board notes the July 1998 Notice of Favorable Decision 
from the Social Security Administration (SSA), granting 
social security disability insurance benefits to the veteran.  
The Board could not locate any other SSA records in the 
administrative file, nor was it able to determine that any 
attempts were made to obtain these records.  SSA records must 
be sought and considered in the adjudication of the veteran's 
claim.

In light of the aforementioned procedural issues, the current 
diagnosis of a right knee disorder and new legislative 
changes set forth below, the Board finds that a medical 
opinion is necessary to decide the claim for service-
connection for a right knee disorder directly and as 
secondary to the service connected left knee disorder.  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA examinations.  Littke v. Dewinski.  1 
Vet. App. 90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for a right knee 
disorder.  Any medical records other 
than those now on file pertaining to 
this disorder should be obtained and 
associated with the claims folder.

3. The RO should contact Social Security 
Administration (SSA) and request a copy 
of any decision on the merits of the 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has 
no records, this should be documented in 
the record.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 1991 & Supp. 2000).

4.   Upon completion of the above 
development to the extent possible, the 
veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of his current right knee 
disorder.  All indicated studies must be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any right knee disorder 
present during service or within one 
year of service;

(b) What is the etiology and correct 
diagnosis of any current right knee 
disorder; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current right 
knee disorder and the veteran's period 
of service?

(d)       What is the degree of medical 
probability that any current right knee 
disorder is causally related to the 
service-connected left knee disorder? 

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right knee disorder directly and as 
secondary to the service-connected left 
knee disorder.  The RO should address the 
provisions of 38 U.S.C.A. § 1154 and 
their effect on the claim.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





